                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 KOLBY DUCKETT, DAVID SCHILLING,
 and DAVID HOLLOWAY,

          Plaintiffs,
 v.
                                                             No. 1:19-cv-00295
 CHIEF BRIAN HICKMAN, TED ROGERS,
 and THE CITY OF COLLEGEDALE,
 TENNESSEE,

           Defendants.

                                    NOTICE OF SERVICE

       Defendant Chief Brian Hickman hereby provides this Honorable Court with notice that he

has forwarded his Rule 26 Initial Disclosures to all involved counsel on January 30, 2020 via First

Class Mail.

       RESPECTFULLY SUBMITTED this 30th day of January, 2020.

                                             CHIEF BRIAN HICKMAN

                                             By: /s/ Benjamin K. Lauderback
                                             BENJAMIN K. LAUDERBACK, BPR No. 020855
                                             BRIAN R. BIBB, BPR No. 031024
                                             WATSON, ROACH, BATSON &
                                             LAUDERBACK, P.L.C.
                                             900 S. Gay St., Suite 1500
                                             Knoxville, TN 37902




Case 1:19-cv-00295-CHS Document 24 Filed 01/30/20 Page 1 of 2 PageID #: 142
                                 CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

 Janie Parks Varnell                               Keith Grant
 Bryan H. Hoss                                     Philip Aaron Wells
 DAVIS & HOSS, P.C.                                ROBINSON, SMITH & WELLS, PLLC
 850 Fort Wood Street                              633 Chestnut Street, Suite 700
 Chattanooga, Tennessee 37403                      Chattanooga, TN 37450

       Dated this 30th day of January, 2020.


                                               /s/ Benjamin K. Lauderback
                                               BENJAMIN K. LAUDERBACK




                                                  2

Case 1:19-cv-00295-CHS Document 24 Filed 01/30/20 Page 2 of 2 PageID #: 143
